Order, Family Court, New York County (Mary Bednar, J.), entered on or about December 23, 1999, which denied respondent’s objections to the order of the Hearing Examiner, entered on or about August 30, 1999, which denied respondent’s application to vacate an order of the Hearing Examiner, entered on or about July 21, 1999, on respondent’s default, confirming the registration of an order of support entered in Family Court in Ontario, Canada, unanimously affirmed, without costs.
Although offered the opportunity to demonstrate a meritorious defense to registration of the Canadian order of support, respondent failed to do so, despite the passage of two months. Moreover, his failure timely to appear in court on the scheduled day warranted denial of vacatur of his default (see, Matter of Heck v Heck, 248 AD2d 885). Concur — Rosenberger, J. P., Williams, Wallach, Saxe and Buckley, JJ.